                                UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION


Michael A. Amill, pro se,                                        Case No. 3:17-cv-2217

                           Plaintiff,


        v.                                                       MEMORANDUM OPINION
                                                                     AND ORDER


Joseph Schiffer, et al.,

                           Defendants.

                                         I.     INTRODUCTION

        Defendants Joseph Schiffer, Antonio Rodriquez, Pamela Shaw, and Jane Doe Joliff have

filed a motion to dismiss the complaint filed by pro se Plaintiff Michael Amill for failing to state a

claim upon which relief may be granted. (Doc. No. 8). Amill filed an objection to the motion to

dismiss. (Doc. No. 12). Defendants filed a reply brief in support of their motion. (Doc. No. 14).

        Amill also filed a motion to reverse my February 12, 2018 order denying his motion for relief

from the Magistrate Judge’s order assessing the filing fee and requiring installment payments under

28 U.S.C. § 1915(b), (Doc. No. 10), a motion for default judgment, (Doc. No. 18), a motion to

correct the record, (Doc. No. 19), a “supplement,” which appears to be a motion to amend his

complaint, (Doc. No. 22), and a motion for discovery, (Doc. No. 24). Defendants have filed a

motion to strike Amill’s “supplement.” (Doc. No. 23).

        For the reasons stated below, Defendants’ motion to dismiss is granted, each of Amill’s

motions are denied, and Defendants’ motion to strike is denied as moot.
                                          II.      BACKGROUND

        Amill currently is incarcerated at the Marion Correctional Institution in Marion, Ohio. He

claims Schiffer failed to intervene while Amill was being assaulted by another inmate but wrote

conduct reports for both Amill and the other inmate for fighting. Amill challenged the conduct

report through the Rule Infraction Board. (Doc. No. 1 at 3). Amill alleges the conduct report was

improperly upheld on several levels of appeal and that the Defendants, at each level, failed to review

surveillance video which he claims would show he never threw a punch at the other inmate. Amill

alleges the Defendants acted without state authority in purposefully conspiring to deny Amill due

process of law. (Doc. No. 1 at 3).

        He asserts a claim under 42 U.S.C. § 1985 and requests compensatory and punitive damages.

(Doc. No. 1 at 2, 4).

                                            III.     STANDARD

        A defendant may seek to dismiss a plaintiff’s complaint on the ground the complaint fails to

state a claim upon which relief may be granted. Fed. R. Civ. P. 12(b)(6). When ruling on a motion

to dismiss, a court construes the complaint in the light most favorable to the plaintiff and accepts as

true well-pleaded factual allegations. Daily Servs., LLC v. Valentino, 756 F.3d 893, 896 (6th Cir. 2014)

(citing Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)). Factual allegations must be sufficient to state a

plausible claim for relief. Iqbal, 556 U.S. at 678. Legal conclusions and unwarranted factual

inferences are not entitled to a presumption of truth. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). In considering a Rule 12(b)(6) motion, the court may consider the allegations in the

complaint as well as any exhibits attached to the complaint, as long as the complaint refers to the

exhibit and the exhibit is central to the claims set forth in the complaint. Bassett v. Nat’l Collegiate

Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008).




                                                     2
                                           IV.      ANALYSIS

    A. FAILURE TO STATE A CLAIM

        Defendants assert Amill fails to state a claim for relief, even after taking into account the

extra latitude provided to pro se filings. See, e.g., Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011)

(noting pro se pleadings must be held to less stringent standards than attorney filings).

        Amill objects to the motion to dismiss, claiming the Ohio Attorney General’s office should

not be acting as counsel for the Defendants, that the motion is untimely, and that the “Defendants

are not parties by statute.” (Doc. No. 12 at 1).

        Amill is incorrect. Defendants’ motion was timely, because Amill’s complaint was not

served until after his motion to proceed in forma pauperis was granted, (Doc. No. 4), and his

complaint was not served on Defendants until January 11, 2018. (Doc. No. 6). Further, while his

other two arguments are, at best, unusual, they provide no basis for denying Defendants’ motion.

        What is more problematic for Amill is that he does not offer any arguments as to the

substance of the Defendants’ motion. Because he fails to respond to Defendants’ arguments, I

deem Amill to have waived opposition to the motion. See, e.g., Hitchcock v. Cumberland Univ. 403(b)

DC Plan, 851 F.3d 552, 566 (6th Cir. 2017) (citing Humphrey v. United States Att’y Gen.’s Office, 279 F.

App’x 328 (6th Cir. 2008)); Scott v. Tennessee, 878 F.2d 382, *2 (6th Cir. 1989) (unpublished table

decision).

        i. 42 U.S.C. § 1985

        The complaint does not indicate which subsection of § 1985 Amill claims Defendants

violated. Defendants construe his claim as one arising under § 1985(3), which prohibits, among

other things, two or more persons from conspiring “for the purpose of depriving, either directly or

indirectly, any person or class of persons of the equal protection of the laws, or of equal privileges

and immunities under the laws, or for the purpose of preventing or hindering the constituted


                                                    3
authorities of any State or Territory from giving or securing to all persons within such State or

Territory the equal protection of the laws . . . .” 42 U.S.C. § 1985(3). “The language requiring intent

to deprive of equal protection, or equal privileges and immunities, means that there must be some

racial, or perhaps otherwise class-based, invidiously discriminatory animus behind the conspirators'

action.” Griffin v. Breckenridge, 403 U.S. 88, 102 (1971). Amill does not allege the Defendants acted

with any class-based discriminatory animus and therefore he fails to state a claim for relief.

         Amill indicates at one point that his claims implicate § 1985(2), (Doc. No. 12 at 1), but he

fails to state a claim under that section as well. Subsection (2) addresses only conspiracies to deter a

party or witness “in any court of the United States . . . .” 42 U.S.C. § 1985(2). Though prison

grievance systems are not exempt from protecting rights guaranteed by the Constitution, this

subsection does not apply to proceedings in those systems and therefore Amill fails to state a claim

for relief.

         ii. Fourth and Fourteenth Amendments

         Amill filed, along with his complaint, an affidavit in which he claims the Defendants also

violated the Fourth and Fourteenth Amendments. (Doc. No. 1-1).

         He offers no allegations which implicate his Fourth Amendment rights, and the mere

assertion of a legal conclusion is insufficient to defeat a Rule 12(b)(6) motion. Twombly, 550 U.S. at

555.

         As for his Fourteenth Amendment claim, Amill alleges only that he was denied the right to

due process. His complaint does not establish he was deprived of a constitutionally-protected

liberty or property interest without notice and a hearing, Sandin v. Conner, 515 U.S. 472, 484 (1995),

or that the Defendants “intended to injure [him] in some way unjustifiable by any government

interest . . . [and which rises] to the conscience-shocking level.” Cnty. of Sacramento v. Lewis, 523 U.S.

833, 849 (1998). Thus, Amill also fails to state a Fourteenth Amendment claim.


                                                     4
    B. MOTION TO REVERSE IN FORMA PAUPERIS ORDER

        Amill again objects to the Magistrate Judge’s order granting his motion to proceed in forma

pauperis because, he claims, he is not a prisoner. (Doc. No. 10). Amill is not the first to present this

type of argument. “Many incarcerated persons claim, as does Plaintiff, that there was a legal flaw in

the process which imprisoned them. Whether or not they are justly imprisoned, however, they are

still prisoners.” Justice v. Chillicothe Corr. Inst., No. 2:10-cv-1152, 2011 WL 802700, at *1 (S.D. Ohio,

March 2, 2011).

        As Amill’s frequent mailings make clear, he still is incarcerated and, thus, he still is a

prisoner. (Doc. No. 24-1). His motion is denied.

    C. MOTION FOR DEFAULT JUDGMENT

        Amill filed a motion for default judgment, claiming Defendants did not file a timely answer

or “other defense.” (Doc. No. 18 at 1). As I concluded above, Defendants’ motion to dismiss was

timely, and therefore his motion lacks merit.

    D. MOTION TO CORRECT THE RECORD

        Amill’s next motion asserts the Clerk of Court improperly filed this action as a § 1983 suit

rather than a § 1985 suit. (Doc. No. 19). He also again claims he is not a prisoner and that the

Magistrate Judge’s in forma pauperis order is a “legal nullity.” (Doc. No. 19 at 1). While it appears

the Clerk of Court incorrectly identified this case on the Court’s docket as a § 1983 case, this

notation has no impact on the disposition of Amill’s claims. The motion to correct the record,

(Doc. No. 19), is denied.

    E. MOTION TO SUPPLEMENT

        Though he does not describe it as a motion to amend his complaint, Amill seeks to add a

claim for pain and suffering. (Doc. No. 22). Amill’s claims lack merit, and therefore he is not


                                                     5
entitled to any damages, including those for alleged pain and suffering. I construe Amill’s

supplement, (Doc. No. 22), as a motion to amend and deny it as futile. As a result, I also deny

Defendants’ motion to strike the supplement, (Doc. No. 23), as moot.

   F. MOTION FOR EVIDENCE

       Finally, Amill also has filed a “motion to request evidence be turned over to the courts.”

(Doc. No. 24). Amill fails to state a claim upon which relief may be granted and therefore he is not

entitled to discovery in pursuit of his claims. His motion is denied.

                                        V.      CONCLUSION

       For the reasons stated above, Amill’s motion to reverse my February 12, 2018 Order, (Doc.

No. 10), his motion for default judgment, (Doc. No. 18), his motion to correct the record, (Doc.

No. 19), and his motion for evidence (Doc. No. 24), are denied. Amill’s request to “supplement”

his complaint, (Doc. No. 22), is denied as futile, and Defendants’ motion to strike, (Doc. No. 23), is

denied as moot. Defendants’ motion to dismiss, (Doc. No. 8), is granted.



       So Ordered.

                                                       s/ Jeffrey J. Helmick
                                                       United States District Judge




                                                   6
